Citation Nr: 0505543	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for joint paint in the 
wrists and elbows, to include as due to undiagnosed illness.

3.  Entitlement to service connection for dermatitis of the 
elbows and back, claimed as a rash, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1986 to February 
1987, followed by unverified reserve component service; the 
veteran had active service from January 1991 to May 1991 in 
the Southwest Asia Theater of operations, followed by several 
years of unverified reserve component service, apparently 
ending in 1996.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied claims 
of entitlement to service connection for joint pain involving 
the hands, wrists, knees, and right elbow as due to an 
undiagnosed disorder, migraine headaches, and dermatitis of 
the elbows and neck.  The claims were remanded to the RO in a 
Board decision issued in March 2001.  By a rating decision 
issued in February 2004, the RO granted service connection 
for joint pain involving the hands and knees, but the claim 
for service connection for a disorder of the wrists and 
elbows remains before the Board.  The claims now return to 
the Board.

By a rating decision issued in February 2004, the RO granted 
entitlement to service connection for joint paint involving 
the hands and the knees, as due to an undiagnosed illness, 
and assigned an initial 10 percent evaluation.  The record 
before the Board does not reflect that the veteran has 
expressed any disagreement with this grant of service 
connection, and no issue regarding joint pain in the hands or 
knees is before the Board at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claims addressed in this decision has been 
obtained.

2.  A notation of migraine headache appears in the service 
medical examination conducted on the veteran's return from 
Persian Gulf deployment, and medical opinion links the 
veteran's current migraine headache disorder to her service.

3.  The medical evidence establishes that the veteran does 
not have current elbow pain or an undiagnosed joint disorder 
of the elbows.

4.  The medical evidence and opinion establishes that the 
veteran has a diagnosed disorder which affects her wrists, 
but not an undiagnosed wrist disorder, and the veteran's 
service is not linked to any disorder affecting the wrists.  

5.  Resolving doubt in the veteran's favor, dermatitis became 
chronic during or immediately following the veteran's Persian 
Gulf service.


CONCLUSIONS OF LAW

1.  A disability manifested by migraine headaches was 
incurred during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.317 (2004).

2.  The criteria for service connection for a disorder of the 
elbow joints are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310, 3.317 (2004).

3.  The criteria for service connection for wrist joint pain 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 
(2004).

4.  Resolving reasonable doubt in the veteran's favor, 
dermatitis was incurred during or as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred the claimed disorders 
as a result of her Persian Gulf service.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

Although this claim was filed before the VCAA was enacted, no 
final decision has yet been rendered, and the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Accordingly, the Board must insure 
compliance with the provisions of the VCAA in regard to this 
claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran submitted the claims addressed in this appeal 
prior to enactment of the VCAA, and the initial denial of the 
claims was issued prior to enactment of the VCAA.  The 
veteran perfected her substantive appeal prior to enactment 
of the VCAA.  Therefore, no notice of the enactment of the 
VCAA was possible.  However, the SOC issued in October 1999 
advised the veteran of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  The 
veteran was informed of the basic elements for establishing 
service connection, as well as the elements required by 
statute for establishing service connection for undiagnosed 
illness. 

The March 2001 Board decision which remanded the claims 
advised the veteran of the enactment of the VCAA, and 
discussed generally the provisions of that act.  Following 
the remand of the claims, in March 2001, the RO issued a 
letter which specifically advised the veteran of the 
enactment of the VCAA, and described VA's duties under that 
act to assist and notify the veteran.  The letter advised the 
veteran that she was being afforded an opportunity to submit 
additional evidence, and advised the veteran of the types of 
evidence that might support her claims, including alternative 
types of evidence.  

The RO obtained updated VA treatment records, and requested 
Social Security Administration (SSA) records.  However, SSA 
advised VA that the SSA records for the veteran had been 
destroyed.  In April 2003, the veteran was afforded VA 
examination, which included obtaining photographs (slides) 
showing the veteran's skin disorder.

The February 2004 rating decision advised the veteran of the 
evidence obtained on Remand, the requirements for service 
connection for the claims on appeal, and described the 
evidence that was missing to substantiate the claims.  The 
veteran was provided the complete text of 38 C.F.R. § 3.159, 
as revised to implement and incorporate the provisions of the 
VCAA, in the September 2004 supplemental statement of the 
case (SSOC).  And, finally, by a letter issued in November 
2004, the veteran was afforded another opportunity to submit 
or identify any evidence pertaining to her claims on appeal, 
and the Board's instructions regarding the types of evidence 
that might be relevant were again provided to the veteran.  
This letter advised the veteran of the time allowed for 
submission or identification of evidence, among other 
information.

The Court of Appeals for Veterans Claims (Court), in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, or 
that an essentially equivalent notification was provided.  In 
this case, a notice complying with the provisions of the VCAA 
was provided to the veteran in a September 2004 SSOC, as well 
as in letters issued by the RO in March 2001 and November 
2004. 

In addition, the veteran has been provided with the complete 
text of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
information has: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence the 
claimant is expected to provide; and (4) advised the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, by providing the complete text of 38 
C.F.R. § 3.159(b)(1).  Thus, if there was any defect in the 
notices otherwise provided to the veteran, that defect was 
cured in the September 2004 SSOC.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  



Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include a chronic organic disease of the 
nervous system, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The term "active military, naval, or air service" also 
includes active duty or any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Provisions specific to Persian Gulf veterans

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3). 

1.  Claim for service connection for migraine headaches

The report of service medical examination conducted in April 
1991 during the veteran's active Persian Gulf service 
includes the notation, in block #71, Notes, the notation, 
"has a migraine."

VA examination conducted in July 1998 confirmed that the 
veteran had continuing complaints of headaches, but the 
provider was unable to determine the etiology of such 
headaches.  Following the Board's March 2001 remand, the 
veteran was afforded VA examination in April 2003, and 
current VA treatment records were obtained.

The report of VA neurology examination conducted in March 
2003 discloses that the veteran complained of frontal, 
temporal and vascular headaches lasting four or five hours.  
The veteran reported that they occurred approximately once 
per month.  There was no nausea or vomiting, but there was 
blurring of vision, photophobia, phonophobia, photopsia, and 
lightheadedness, with no loss of consciousness.  Aleve 
provided partial relief.  Cranial nerve function was intact.  
The veteran's gait and station were normal.  Reflexes were 
symmetric and 2+.  The assigned diagnosis was migraine, onset 
1992 after service, related to empty sella syndrome present 
during service. 

A VA medical opinion rendered in April 2004 stated that the 
veteran's headaches began in service.  The reviewer opined 
that empty sella syndrome was a major cause of headaches.  
The reviewer concluded that the veteran's migraine headaches 
and empty sella syndrome began in service.

Given the medical evidence that the veteran had migraine 
headache on at least one occasion during service, the medical 
evidence that the migraine headaches became chronic in 1992, 
the medical evidence diagnosing a current disorder, empty 
sella syndrome, manifested by migraine headaches, and the 
medical opinions linking empty sella syndrome and migraine 
headaches to the veteran's active service, an award of 
service connection for migraine headaches is warranted.

2.  Claim for service connection for joint pain, wrists and 
elbows

VA clinical records reflect hat the veteran sought treatment 
in December 1992 following an acute right wrist injury at 
work.  A diagnosis of strain, left forearm, first CMC joint 
synovitis, and rule out DeQuervain's tenosynovitis was 
assigned in January 1993.  Carpal tunnel syndrome was 
diagnosed thereafter, and the veteran was unable to work for 
a period of time.

The veteran's reserve service medical records reflect that 
she exacerbated known right wrist pain during reserve service 
duty in June 1995.  

The report of VA examination conducted in July 1998 reflected 
a variety of joint complaints, and included assignments of a 
diagnosis of left-hand numbness, but no diagnosis was 
assigned for joint pain in the wrists or elbows. 

At a March 2003 VA neurology examination, the veteran 
reported that she noted numbness and pain in the hands, 
largely in the mornings, in 1992.  She had received physical 
therapy and wore braces at night.  On examination, motor 
system examination was intact, with the exception of 10 
percent weakness in apposition of both thumbs.  Following 
EMG, the examiner noted that there was no evidence of carpal 
tunnel syndrome, but evidence of entrapment of both ulnar 
nerves at the elbows, beginning in 1992 and, therefore, 
service related.

The report of VA joints examination conducted in April 2003 
reflects that the veteran complained of pain in her wrists.  
She stated she was not having any elbow 


pain.  Both elbows appeared normal.  There was no swelling or 
skin changes.  Range of motion was full.  The veteran's 
wrists appeared normal bilaterally.  There was no swelling 
and no evidence of any skin changes.  There was no tenderness 
in the wrists.  Motion was full and painless and power was 
satisfactory.  Grip strength was adequate.  Radiologic 
examination of the wrists disclosed no abnormality or 
evidence of arthritic changes.  The veteran declined to 
undergo EMG examination, as EMG had been conducted 
previously.  The examiner noted that bilateral ulnar nerve 
entrapment was diagnosed following the January 1996 EMG.   
The examiner also noted that the findings were found to be 
consistent with bilateral ulnar nerve entrapment at the elbow 
without evidence of axonal degeneration of motor fibers.  The 
examiner concluded that there was no evidence of carpal 
tunnel syndrome.  The examiner concluded that the current 
manifestations of elbow and wrist problems were as likely as 
not a manifestation of an undiagnosed disorder.  

At the time of the April 2003 VA examination, the veteran 
reported that she had no pain in her elbows.  The examiner 
found no abnormality of the elbows.  In the absence of 
objective findings or subjective complaints of an elbow 
disorder, service connection for an elbow joint disorder, to 
include on the basis of an undiagnosed illness, is not 
warranted.  Brammer, supra; Rabideau, supra.  Since there is 
no current evidence that the veteran has a current right or 
left elbow or bilateral elbow disorder, the evidence is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination as to a claimed elbow disorder.

The evidence establishes that the veteran has wrist pain, and 
links the complaint of wrist pain to bilateral ulnar nerve 
entrapment.  The examination reports had noted that the 
veteran's wrist pain might be related to carpal tunnel 
syndrome, but that diagnosis was ruled out.  The examiner 
provided an opinion that the ulnar nerve entrapment began in 
1992, and was therefore service related.  However, the 
veteran's active service ended in May 1991.  Even if ulnar 
nerve entrapment may be considered an organic disease of the 
nervous system, so as to fall within the 


statutory and regulatory definition of a chronic disorder for 
purposes of applicable presumptions of service connection, 
although the Board does not so concede, there is no evidence 
that ulnar nerve entrapment was incurred or manifested to a 
10 percent degree by May 1992.  

The veteran was still a member of a reserve component in 1992 
and for several years thereafter.  The examiner may have 
offered the opinion that the veteran's ulnar nerve entrapment 
began in service because the veteran was still a member of a 
reserve component when ulnar nerve entrapment was actually 
first diagnosed, in early 1996.  However, the veteran does 
not contend that ulnar nerve entrapment was incurred as a 
result of any disease or injury incurred during reserve 
service, nor does the medical evidence suggest such etiology.  
38 U.S.C.A. § 101(24).  Service connection for ulnar nerve 
entrapment is not warranted on the basis of injury or disease 
incurred during reserve component service.

The veteran contends that she is entitled to service 
connection for a wrist disorder manifested by wrist pain on 
the basis of undiagnosed illness.  However, the ulnar nerve 
entrapment, which the VA neurology examiner concluded was 
consistent with the veteran's complaints of wrist pain, is a 
diagnosed disorder, notwithstanding the opinion of the VA 
joints examiner that wrist pain was a manifestation of an 
undiagnosed disorder.  As the statutory and regulatory 
requirements for service connection of an undiagnosed 
disorder exclude diagnosed disorders, service connection for 
ulnar nerve entrapment cannot be granted.  

The preponderance of the medical evidence and opinion of 
record is against service connection for a bilateral wrist 
disorder, to include on the basis of undiagnosed illness.  As 
the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable result.  The claim for service 
connection for an elbow joint disorder or a wrist joint 
disorder, to include as due to undiagnosed illness, must be 
denied.



3.  Claim for service connection for a skin disorder

VA clinical records dated in March 1994 reflect that the 
veteran sought treatment for a rash on the neck and elbows.  
She reported having the rash on and off for the past two 
years.  The impression was that the veteran had dermatitis.

Reserve service records reflect that, in June 1994, the 
veteran sought treatment for a rash.  She reported that the 
rash started in 1991.  There was a rash at the elbows.  Mild 
depigmentation was noted.

On VA examination in July 1998, the veteran had bilateral 
hyperpigmentation on the elbow and extensor surfaces of the 
forearms.  The examiner assigned a diagnosis of chronic 
dermatitis.  The claim for service connection for dermatitis 
of the elbows and neck was denied in the September 1998 
rating because there was no medical opinion as to the onset 
or etiology of the diagnosed skin condition.

On VA examination conducted in March 2003, there was a 
papular rash at the dorsal aspect of the neck and the dorsal 
aspect of both hands.  Lichenified plaques were present from 
the elbows to the dorsal forearms bilaterally.  The total 
body service affected was approximately 4 percent.  
Photographs (slides) associated with the claims file disclose 
noticeable areas of skin color changes.  Allergy testing 
confirmed contact allergies to nickel sulfate and potassium 
dichromate, among other substances.  The examiner concluded 
that the veteran had eczematous dermatitis of the neck, 
dorsal elbows, forearms, and dorsal hands.  The examiner 
opined that there was no data supporting the veteran's 
statement that the rash began shortly after her return from 
Persian Gulf service.   
 
However, the veteran first reported that the rash had been 
affecting her since her Gulf War service in 1994, many years 
before she filed a claim for veteran's benefits.  Resolving 
reasonable doubt as to the date of onset of the rashes in the 
veteran's favor, the Board finds that the veteran has had a 
chronic rash, affecting, but not limited solely to, the neck, 
elbows, and forearms chronically and continuously since her 
service.  For this reason, service connection is warranted.  


ORDER

The appeal for service connection for migraine headaches is 
granted.

The appeal for service connection for joint pain in the 
wrists and elbows, to include as due to undiagnosed illness, 
is denied.

The appeal for service connection for dermatitis is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


